DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 16 October 2020 has been entered.  Claims 1, 13 and 15 have been amended.  Claim 4 has been previously canceled.  Claim 1-3 and 5-19 are currently pending.

Allowable Subject Matter
Claims 1 -3 and 5-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 and 5-19 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on pages 8-9 of Applicant’s Remarks dated 16 October 2020 which the Examiner considers persuasive.  As enumerated below, the prior art discloses systems and methods to detect a pedestrian and determine from the behavior and body posture of the detected pedestrian if the pedestrian intends to cross a roadway.  The prior art does not disclose the limitations “a gaze determining unit that determines, using at least one of the one or more processors, that the target pedestrian has gazed at a crossing destination that is present on an other side of the roadway, when a condition in which the gaze direction of the target pedestrian is fixed in a direction of the crossing destination that is present on the other side of the roadway is continued for a predetermined 

The closest prior art being Yokoyama et al., U.S. Publication No. 2017/0327112 discloses a method to predict whether a pedestrian will continue to move at a constant speed or exercise a route change that is more complex than the constant speed movement by analyzing images obtained from a camera mounted to a vehicle.  The method can determine a change in the route of the pedestrian by analyzing a change in the pedestrians’ posture, including a change in the orientation of the body or a change of an inverted angle of the body of the pedestrian.  A speed of the vehicle is changed dependent on the result of the analysis.
Yasutsugu et al., JP Publication No. 2015-185075A discloses a street light system that is capable of alerting a pedestrian.  The lighting system is placed near a roadway or on a sidewalk adjacent to a roadway and irradiates a predetermined area, detects a pedestrian in the predetermined area, predicts the behavior of the pedestrian and warns the pedestrian when it determines that the pedestrian intends to enter the roadway.
Hara et al., U.S. Publication No. 2011/0140919 discloses a system and method to support a pedestrian in safely crossing a road without crosswalks.  The system detects the pedestrian, determines a position of a vehicle, determines whether the pedestrian is waiting to cross the road and calculates a 

With respect to the independent claims, the claimed limitations “a gaze determining unit that determines, using at least one of the one or more processors, that the target pedestrian has gazed at a crossing destination that is present on an other side of the roadway, when a condition in which the gaze direction of the target pedestrian is fixed in a direction of the crossing destination that is present on the other side of the roadway is continued for a predetermined gaze time; a safety confirmation determining unit that determines, using at least one of the one or more processors, whether the target pedestrian has performed a safety confirmation regarding vehicles traveling on the roadway, based on the gaze direction of the target pedestrian; and a pre-crossing pedestrian detecting unit that detects, using at least one of the one or more processors, the target pedestrian who has performed one action of either of gazing at the crossing destination that is present on the other side of the roadway and the safety confirmation, and then performed the other action within a predetermined amount of time as a pre-crossing pedestrian who has an intention to cross the roadway” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668             
/VU LE/Supervisory Patent Examiner, Art Unit 2668